Citation Nr: 0520761	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for diabetes mellitus.

(The issue of entitlement to separate 10 percent ratings for 
tinnitus in each ear will be the subject of a later and 
separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel




INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from May 1964 to May 1968.  His awards and 
commendations include the Vietnam Campaign Medal (with 
device), the Vietnam Service Medal (with four Bronze Stars), 
and the National Defense Service Medal.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for diabetes mellitus, 
characterized as Type II diabetes, secondary to exposure to 
Agent Orange herbicide in Vietnam.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals which concluded that no more 
than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  

The appeal is hereby REMANDED.  VA will notify the veteran if 
further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases including Type II diabetes mellitus which is 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2004).  "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313 (2004).  Service connection based on 
herbicide exposure may also be established with proof of 
actual direct causation, although this carries a difficult 
burden of proof. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran contends that he has Type II diabetes mellitus as 
a result of exposure to Agent Orange in service.  He asserts 
that he had spent time in Vietnam during shore leave in 
DaNang while assigned to the U.S.S. Valley Forge (LPH 8).  He 
also contends that he may have been exposed to the herbicide 
while onboard the Valley Forge, which he contends was 
involved in the transportation of the material.  Post-service 
medical records reflect that the veteran has been diagnosed 
with Type II diabetes mellitus.  His Enlisted Performance 
Record reflects that he served in the Navy, and from 
approximately 1965 through 1968, he was assigned to the 
U.S.S. Valley Forge.  

The claims folder includes copies of some of the ship's log 
of the Valley Forge, but the copies in the claims folder do 
not cover the periods in which theValley Forge conducted 
operations in the area of DaNang harbor.  Reprts of the 
history of the Valley Forge indicate that the Valley Forge 
was in the DaNang area multiple from February 26, 1966, to 
December 1966, and between December 25, 1967, and February 
23, 1968.

Accordingly, the case is remanded for the following actions:

1.  A request should be made to the 
veteran to provide as much specific 
information as he can about the dates 
he went ashore into Vietnam while 
assigned to the U.S.S. Valley Forge 
(LPH-8). The veteran should be 
informed that it is imperative that 
he attempt to provide this 
information to the best of his 
recollection and that this 
information is needed to help 
substantiate his claim.

2.  After completion of the above 
actions, a request should be made to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCURR) 
to obtain the following:

A.  Information about whether the 
U.S.S. Valley Forge (LPH-8) engaged 
in the shipment or transport of Agent 
Orange herbicide and the locations 
where the pickups and drop offs were 
made (if any) during the period from 
1964 to 1968, and information as to 
the dates on which the Valley Forge 
operated in the area of DaNang during 
1966, 1967, and 1968.

B.  The deck logs for the U.S.S. 
Valley Forge (LPH-8) for the period 
from Decmber 25, 1967, to January 23, 
1968, and for all other specific 
periods for which it can be 
determined that the Valley Forge 
operated in the area of DaNang.

 
3.   If the relevant records are not 
able to be obtained, the veteran 
shall be notified that the records 
were unable to be obtained and such 
records should be identified, and the 
veteran should be provided an 
explanation as to the efforts used to 
obtain those records, which should 
include a description of any further 
action to be taken with respect to 
the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002).

4.  Following the above development, 
the claims file and any additional 
evidence submitted by the veteran 
should be reviewed.  All indicated 
development should be undertaken and 
the issue of entitlement to service 
connection for diabetes mellitus, 
characterized as Type II diabetes, 
secondary to Agent Orange herbicide 
exposure in Vietnam, should be re-
adjudicated.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  

Thereafter if otherwise in order, the case should be returned 
to the Board for further appellate action.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




